Title: From Alexander Hamilton to Thomas Jefferson, [22 October 1792]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, October 22, 1792]

Mr. Hamilton presents his Compliments to Mr. Jefferson, requests to be informed, if there are any circumstances within his knowlege, more than are mentioned in the in-closed papers, which throw light upon the subject of them; particularly whether the discharge of the Vessels was communicated to The Baron De Steuben at the time it took place or at any time antecedent to the date of the Baron’s last letter to Capt Lewis.
Monday October 22. 1792
